                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION

CLYDE FRANKLIN HOLLAND,                 :
                                        :
             Plaintiff,                 :
                                        :
      v.                                :
                                        :       CASE NO. 5:16-CV-331-TES-MSH
Warden GREGORY MCLAUGHLIN,              :
et al.,                                 :
                                        :
           Defendants.                  :
________________________________

               ORDER AND REPORT AND RECOMMENDATION

      Pending before the Court is Defendants Fye, McLaughlin, and Robinson’s motion

for summary judgment (ECF No. 45) and Plaintiff’s motions seeking appointed counsel

(ECF No. 47), leave to amend his complaint (ECF No. 52), and an order to compel

Defendants to provide information (ECF Nos. 58, 60). For the reasons explained below,

Plaintiff’s motions are denied and it is recommended that Defendants’ motion for summary

judgment be granted.

                                   BACKGROUND

       Plaintiff’s claims concern his medical treatment while imprisoned. He alleges

multiple instances of inadequate medical care by Defendants, including the following:

      1) Defendant Robinson being unresponsive to Plaintiff’s need for dental care
      since January 2016, which led to Plaintiff experiencing a great deal of pain,
      “bad acid reflux,” and difficulty eating.

      2) Dr. Fye refusing to treat Plaintiff with Harvoni, a new Hepatitis-C drug
      that has a 96% cure rate and no side-effects.


                                            1
      3) Warden Gregory McLaughlin denying multiple grievances which
      Plaintiff filed concerning his medical treatment, refusing to help Plaintiff
      despite being aware of his need for dental and medical treatment, and
      allowing Plaintiff to be held in a dangerous cell and permitting “violation of
      emergency transport” rules.

       Suppl. Compl. 3, 7, 11, ECF No. 8. Plaintiff named the following Defendants in

his original complaint: 1) Dr. Fye; 2) Dr. Robinson; 3) Gregory McLaughlin; 4) the

Georgia Department of Corrections (“GDC”); 5) unknown medical and dental providers

for Macon State Prison; 6) Phoebe Sumter; and 7) Dr. Barbara Dalrymple. Following

preliminary screening, only Plaintiff’s deliberate indifference claims against Defendants

Robinson, Fye, and McLaughlin remain. Order adopting R. & R. 3, ECF No. 23. On

April 26, 2018, Plaintiff was granted permission to amend his complaint with

information clarifying the identity of previously unnamed Defendants. Order, 1-2, ECF

No. 34. However, Plaintiff then sent a letter to the Court explaining that the information

concerning newly identified Defendants was intended for a different suit he was a party

to. Letter 1, ECF No. 41. On May 7, 2018, the Court construed Plaintiff’s letter as a

notice of voluntary dismissal against the newly identified Defendants and dismissed

them. Text-Only Order, ECF No. 42. Defendants moved for summary judgment on June

1, 2018, arguing that there is no genuine issue of material fact and that they are entitled

to qualified immunity from all of Plaintiff’s claims. Br. in Supp. of Mot. for Summ. J.

1-2, ECF No. 45-1.




                                             2
                                        DISCUSSION

I. Summary Judgment

       A. Standard

       Summary judgment may be granted only “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). In determining whether a genuine dispute of material fact

exists to defeat a motion for summary judgment, the evidence is viewed in the light most

favorable to the party opposing summary judgment, drawing all justifiable inferences in

the opposing party=s favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). A

fact is material if it is relevant or necessary to the outcome of the suit. Id. at 248. A factual

dispute is genuine if the evidence would allow a reasonable jury to return a verdict for the

nonmoving party. Id.

       “The party moving for summary judgment bears the initial responsibility of

informing the district court of the basis for its motion [] and identifying those portions of

the pleadings, depositions, answers to interrogatories, and admissions on file, together with

the affidavits, if any, which it believes demonstrate the absence of a genuine issue of

material fact.” Jones v. UPS Ground Freight, 683 F.3d 1283, 1292 (11th Cir. 2012)

(internal quotation marks and citations omitted) (alterations in original). “The burden then

shifts to the non-moving party to rebut that showing by producing affidavits or other

relevant and admissible evidence beyond the pleadings.” Id. (internal quotation marks and

citations omitted). “The non-moving party does not satisfy its burden if the rebuttal

                                               3
evidence is merely colorable, or is not significantly probative of a disputed fact.” Id.

(internal quotation marks and citations omitted).

       Under Local Rule 56, a non-movant must respond “to each of the movant=s

numbered material facts[, and] [a]ll material facts contained in the moving party=s

statement which are not specifically controverted by specific citation to the record shall be

deemed to have been admitted, unless otherwise inappropriate.” M.D. Ga. L. R. 56.

Accordingly, the Court deems admitted those facts not specifically controverted by

Plaintiff.

       B. Defendants’ Motion

       Defendants moved for summary judgment on June 1, 2018 (ECF No. 45). Plaintiff

first responded to Defendants’ motion on June 18, 2018, (ECF No. 48) and later submitted

two surreplies without the Court’s permission (ECF Nos. 50, 51). Because no genuine

issue exists regarding any material fact such that trial is required, the Court recommends

granting judgment in favor of each remaining Defendant.

              1. Defendant Robinson

       Defendants have presented evidence of the following facts regarding Defendant

Robinson’s dental treatment of Plaintiff.        Defendant Robinson examined Plaintiff’s

dentures and placed his name on the waiting list for replacement only twenty days after he

requested care on January 1, 2016. Statement of Material Facts ¶¶ 2-3, 5. She met with

Plaintiff again in March 2016, when his name got to the top of the waiting list, and sent his

upper denture for repair. Id. ¶ 3, 6. That month, due to Defendant Robinson’s actions,

Plaintiff was provided with a new upper denture that was satisfactory to him. Id. ¶ 7. Also,

                                             4
Plaintiff had a prior history of digestive issues and low blood sugar before he alleges

Defendant Robinson’s failure to treat his dental issues resulted in similar issues. Id. ¶ 8-

10. Plaintiff does not directly refute any of those facts, which show Defendant Robinson

did treat Plaintiff’s dental issues as she became aware of them. See generally Resp. to Mot.

for Summ. J.; see also Surreply, ECF No. 50. Because there is no genuine issue of material

fact relating to Plaintiff’s claim against her, Defendant Robinson’s motion for summary

judgment should be granted.

              2. Defendant Fye

       Defendants argue Defendant Fye is entitled to summary judgment because

undisputed facts show “she was not deliberately indifferent to [Plaintiff’s serious medical

need].” Br. in Supp. of Mot. for Summ. J. 14. Defendants show that the GDC follows the

Federal Bureau of Prison recommendations for assessing and prioritizing patients for

antiviral drug treatments of the sort Plaintiff claims he requires. Statement of Material

Facts ¶¶ 21-24. They also show that Plaintiff’s condition has been consistently monitored

and treated in accordance with GDC standards. Id. ¶¶ 25-35, 37. Finally, Defendants show

that Plaintiff has not pointed to any specific harm suffered by not receiving “Harvoni”

instead of his current prescribed treatment. Br. in Supp. of Mot. for Summ. J. 15; Statement

of Material Facts ¶¶ 38-39. Plaintiff has not directly contradicted any of Defendants’

factual showings regarding his claim against Defendant Fye.             Accordingly, it is

recommended that Defendant Fye’s motion for summary judgment be granted. See Black

v. Alabama Dep't of Corr., 578 F. App'x 794, 795 (11th Cir. 2014) (affirming grant of

summary judgment to defendants where it was “undisputed” that the plaintiff had received

                                             5
regular care and monitoring of Hepatitis C condition and noting that “mere disagreement

between an inmate and the prison’s medical staff” regarding course of treatment is not

sufficient to establish deliberate indifference claim).

              3. Defendant McLaughlin

       Last, Defendants contend Defendant McLaughlin is entitled to summary judgment

because he “was never aware of, nor did he have authority over, Plaintiff’s medical needs.”

Br. in Supp. of Mot. for Summ. J. 16. Defendants show that Defendant McLaughlin is not

a trained medical provider, was never specifically aware of Plaintiff’s medical issues, and

generally refrains from “dictat[ing] an inmate’s course of [medical] treatment.” Statement

of Material Facts ¶¶ 40-42.      They also show that “medical personnel,” rather than

Defendant McLaughlin, “make the decision as to how to transport an inmate to the

hospital.” Id. ¶ 44. Next, Defendants show that Plaintiff never informed Defendant

McLaughlin, or anyone else, that the locker he hit is head on was dangerous, despite being

housed in the cell in which the injury occurred for at least six months prior to the injury.

Id. ¶¶ 46-53. They also show that Plaintiff received substantial medical treatment for his

head injury the same day it occurred. Id. ¶¶ 55-58. Plaintiff does not directly contradict

any of Defendants’ factual showings. Because the undisputed facts show that Defendant

McLaughlin was not aware of, nor disregarded, any excessive risk to Plaintiff’s health and

safety, it is recommended that his motion for summary judgment be granted. See Farmer

v. Brennan, 511 U.S. 825, 837 (1994) (“[A] prison official cannot be found liable under

the Eighth Amendment . . . unless the official knows of and disregards an excessive risk to

inmate health or safety.”).

                                              6
II. Plaintiff’s Motions

       A. Motion for Appointed Counsel

       Plaintiff moved for appointed counsel on June 18, 2018 (ECF No. 47). In his

motion, Plaintiff claims he requires counsel because the issues of the case have become

complex and he has limited knowledge of federal laws. Mot. for Appointed Counsel 1,

ECF No. 47. The Court denied Plaintiff’s previous motion seeking appointed counsel on

April 26, 2018. Order 2-3, ECF No. 34.

       As noted before, under 28 U.S.C. § 1915(e)(1), the Court “may request an attorney

to represent any person unable to afford counsel.” There is, however, “no absolute

constitutional right to the appointment of counsel” in a § 1983 lawsuit. Poole v. Lambert,

819 F.2d 1025, 1028 (11th Cir. 1987) (per curiam). Appointment of counsel is a privilege

that is justified only by exceptional circumstances. Lopez v. Reyes, 692 F.2d 15, 17 (5th

Cir. 1982). In deciding whether legal counsel should be provided, the Court considers,

inter alia, the merits of Plaintiff’s claims and the complexity of the issues presented. Holt

v. Ford, 862 F.2d 850, 853 (11th Cir. 1989) (en banc). Because the facts of this case are

not complicated, and the law governing Plaintiff’s claims remains neither novel nor

complex, Plaintiff’s renewed motion seeking appointed counsel (ECF No. 47) is denied.

       B. Motion to Amend

       On September 7, 2018, Plaintiff moved for leave to file “an amended complaint

adding other parties.” Mot. to Amend 1, ECF No. 52. After the window for amendment

as a right has closed a party may still amend its pleading with either the opposing party’s

written consent or “the court’s leave.” Fed. R. Civ. P. 15(a)(2). Under Rule 15(a)(2),

                                             7
courts should “freely give leave when justice so requires.” Id. Here, Plaintiff claims he

must amend his complaint because Defendants’ counsel have admitted and confessed their

clients’ guilt and also stated “that other [defendants] are also . . . guilty.” Mot. to Amend

1. The Court recognizes no such admission or statement, and as noted above, recommends

granting Defendants’ motion for summary judgment. Accordingly, Plaintiff’s motion for

leave to amend his complaint is denied, as the interests of justice do not require that leave

be given here.

       C. Motions to Compel

       Plaintiff filed his first motion to compel on February 14, 2019 (ECF No. 58).

Therein, he asks the Court “to order the Defendants to provide Plaintiff with the engineer

and supervisor’s full names and the names of there [sic] employer” because he believes

there “is a work order for any and all work performed” which Defendant McLaughlin

“clearly” gave. 1st Mot. to Compel 1, ECF No. 58. He does not provide any further

information regarding supporting facts or reasons to believe such a document exists.

Plaintiff filed an amended motion on February 28, 2019, in which he attempts to “clarify .

. . materials sought are the object of outstanding discovery” but largely reiterates his claims

for relief. 2nd Mot. to Compel 1-7, ECF No. 60.

       “[M]otions to compel discovery should be filed before discovery closes.” Harris v.

Bishop, No. 1:13-cv-53, 2014 WL 3385306, at *3 (M.D. Ga. July 9, 2014). If a party waits

to seek compelled discovery until after the opposing party has moved for summary

judgment “[a] district court has a range of choices in deciding whether to compel discovery

in response to a Rule 56 summary judgment motion.” May v. Hetzel, 630 F. App’x 994,

                                              8
997 (11th Cir. 2015); see Fed. R. Civ. P. 56(d). A party seeking an order to compel like

the one Plaintiff seeks here, “cannot rely on vague assertions that additional discovery will

produce needed but unspecified facts” and, instead, must specifically show how the sought

discovery “will rebut the moving party’s showing of the absence of a genuine issue of fact.”

May, 630 F. App’x at 997.

       Here, Plaintiff filed his first motion to compel until over a year after the discovery

period closed. See Order & R. & R. 12, ECF No. 9. He has also not made the required

showings for additional discovery under Rule 56. Accordingly, Plaintiff’s original and

amended motions to compel discovery (ECF Nos. 58, 60) are denied.

                                      CONCLUSION

       For the reasons explained above, it is recommended that Defendants’ motion for

summary judgment (ECF No. 45) be granted and Plaintiff’s motions seeking appointed

counsel (ECF No. 47), leave to amend his complaint (ECF No. 52) and compelled

discovery (ECF Nos. 58, 60) are denied. Pursuant to 28 U.S.C. § 636(b)(1), the parties

may serve and file written objections to this Recommendation within fourteen (14) days

after being served with a copy hereof.         The district judge shall make a de novo

determination of those portions of the Recommendation to which objection is made. All

other portions of the Recommendation may be reviewed for clear error.

       The parties are hereby notified that, pursuant to Eleventh Circuit Rule 3-1, “[a] party

failing to object to a magistrate judge’s findings or recommendations contained in a report

and recommendation in accordance with the provisions of 28 U.S.C. § 636(b)(1) waives

the right to challenge on appeal the district court’s order based on unobjected-to factual

                                              9
and legal conclusions if the party was informed of the time period for objecting and the

consequences on appeal for failing to object. In the absence of a proper objection, however,

the court may review on appeal for plain error if necessary in the interests of justice.”

       SO ORDERED AND RECOMMENDED, this 5th day of March, 2019.

                                             /s/ Stephen Hyles
                                             UNITED STATES MAGISTRATE JUDGE




                                             10
